Case: 11-15566            Date Filed: 07/17/2012   Page: 1 of 6

                                                                       [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT

                                      ________________________

                                             No. 11-15566
                                         Non-Argument Calendar
                                       ________________________

                                           Agency No. A097-983-975


DARWIN ROBLES,

                           llllllllllllllllllllllllllllllllllllllll                   Petitioner,


                                                      versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                              Respondent.

                                      ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                     ________________________
                                            (July 17, 2012)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

         Darwin Robles, a native and citizen of Ecuador, appeals the Board of

Immigration Appeals=s (“BIA”) order denying his motion to reopen proceedings so
                 Case: 11-15566        Date Filed: 07/17/2012        Page: 2 of 6

that he could apply for withholding of removal under the Immigration and

Nationality Act (“INA”) § 241(b)(3), 8 U.S.C. § 1231(b)(3), and relief under the

United Nations Convention Against Torture and Other Cruel, Inhuman or

Degrading Treatment or Punishment (“CAT”), 8 C.F.R. § 208.16(c).1

       In his motion to reopen, Robles claimed that he fears persecution and torture

on account of his homosexuality if he is removed to Ecuador. On appeal, he

argues that the BIA erred in finding that he failed to establish a prima facie case of

eligibility for withholding of removal or CAT relief in his motion to reopen, and

that the BIA abused its discretion in denying the motion. Specifically, he asserts

that the evidence he submitted in support of his motion to reopen “confirms his

fear of persecution.” Further, he contends that although the Ecuadorian

Constitution made discrimination based on sexual orientation illegal in 2008, the

evidence he presented in his motion to reopen “reflects government acquiescence”

to alleged instances of torture such that CAT relief is warranted. 2


1
        Although we asked the parties to address whether 8 U.S.C. § 1252(a)(2)(B) limits our
jurisdiction over this petition, we agree with the parties that § 1252(a)(2)(B), which limits to some
extent our review of certain discretionary determinations of the BIA, is inapplicable to Robles’s
petition. Robles seeks to reopen his removal proceedings in order to apply for withholding of
removal and CAT relief, both forms of relief which are non-discretionary.
        Robles was originally placed into removal proceedings when his conditional status as a
lawful permanent resident was terminated. He subsequently was ordered removed after the
Immigration Judge denied his requests for a good-faith marriage waiver and voluntary departure.
None of these decisions are at issue in this petition.
2
       Robles also argues that the BIA erred when it “categorically found” that he had not

                                                 2
                Case: 11-15566        Date Filed: 07/17/2012       Page: 3 of 6

       We review the denial of a motion to reopen removal proceedings for an

abuse of discretion. Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir.

2009). When appropriate, judicial review will be “limited to determining whether

the BIA exercised its discretion in an arbitrary or capricious manner.             The moving

party bears a heavy burden, as motions to reopen are disfavored, especially in

removal proceedings.” Id. (citations omitted).

       A motion to reopen proceedings before the BIA “shall state the new facts

that will be proven at a hearing to be held if the motion is granted and shall be

supported by affidavits or other evidentiary material.” 8 C.F.R. § 1003.2(c)(1);

INA § 240(c)(7)(B), 8 U.S.C. § 1229a(c)(7)(B). Further, “[a] motion to reopen

proceedings shall not be granted unless it appears to the Board that evidence

sought to be offered is material and was not available and could not have been

discovered or presented at the former hearing . . . .” 8 C.F.R. § 1003.2(c)(1). To

make such a showing, the movant “bears a heavy burden, and must present

evidence of such a nature that the BIA is satisfied that if proceedings before the IJ

were reopened, with all attendant delays, the new evidence offered would likely

“moved to reopen proceedings to apply for asylum,” and he further asserts that he is eligible for
asylum. Because he failed to raise the issue of asylum before the BIA, any claim in that respect
is unexhausted, and we lack jurisdiction to consider it. See Amaya-Artunduaga v. U.S. Att’y
Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (holding that we lack jurisdiction to consider a claim
not raised before the BIA, even when the BIA sua sponte considers the claim). Moreover, to
the extent he is arguing that the BIA procedurally failed to address one of the claims he included
in his motion to reopen, that is refuted by the record for the same reason.


                                                3
               Case: 11-15566     Date Filed: 07/17/2012    Page: 4 of 6

change the result in the case.” Ali v. U.S. Att’y Gen., 443 F.3d 804, 813 (11th Cir.

2006) (quotations and alterations omitted). One reason the BIA may deny a

motion to reopen is the alien’s failure to establish a prima facie case of eligibility

for withholding of removal and CAT relief. See Al Najjar v. Ashcroft, 257 F.3d

1262, 1302 (11th Cir. 2001).

      To obtain withholding of removal, an applicant must establish that upon

removal to his country, his “life or freedom would be threatened in that country

because of [his] race, religion, nationality, membership in a particular social group,

or political opinion.” INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). The

applicant “bears the burden of demonstrating that it is more likely than not [he] will

be persecuted or tortured upon being returned to [his] country” on account of one of

those protected grounds. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375 (11th Cir.

2006) (quotations omitted). An applicant can meet this showing either by

demonstrating that he suffered past persecution, which gives rise to a rebuttable

presumption of a well-founded fear of future persecution. Id. Even if an

applicant has not suffered past persecution, he can establish eligibility for

withholding of removal by showing “that it is more likely than not that [he] would

be persecuted on account of race, religion, nationality, membership in a particular

social group, or political opinion upon removal to that country.” Id. (citing 8


                                           4
              Case: 11-15566      Date Filed: 07/17/2012   Page: 5 of 6

C.F.R. § 208.16(b)(2)). The applicant’s well-founded fear must be both

subjectively genuine and objectively reasonable. See Al Najjar, 257 F.3d at 1289.

      To establish a CAT claim, the alien must establish that he “more likely than

not . . . would be tortured if removed to the proposed country of removal.” Al

Najjar, 257 F.3d at 1303 (quotation omitted). The torture must be “inflicted by or

at the instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity.” Id. A government official acquiesces in

torture where the official is aware of the torture before it occurs “and thereafter

breach[es] his or her legal responsibility to intervene to prevent such activity.”

Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242 (11th Cir. 2004).

      Upon review of the record and consideration of the parties’ briefs, we cannot

say that the BIA abused its discretion in denying Robles’s request to reopen his

removal proceedings to allow him to apply for withholding of removal and CAT

relief. The BIA concluded that Robles failed to establish a prima facie case of

eligibility for withholding of removal or CAT relief in his motion to reopen. See Al

Najjar, 257 F.3d at 1302. The evidence showed that Ecuador’s Constitution made

“discrimination based on sexual orientation illegal,” and, in 2008, it legalized civil

unions for same-sex couples. Other evidence also showed that organizations in

Ecuador actively worked to fight discrimination against homosexuals. Robles


                                           5
              Case: 11-15566     Date Filed: 07/17/2012   Page: 6 of 6

points to additional evidence he submitted, including news articles describing

attacks on gay rights activists, sexual harassment by certain sects of the Catholic

Church in Equador, and “illegal clinics” which sometimes used violent methods to

try to convert homosexuals, to establish that he will be persecuted should he return

to Equador. Although some of the incidents described could arguably constitute

persecution, Robles has not presented any evidence to support a finding that he will

be singled out for such treatment on account of his homosexuality nor that the

incidents described show a pattern or practice of treatment towards homosexuals in

Equador. See 8 C.F.R. § 208.16(b)(2).

      Thus, we cannot say that the BIA abused its discretion in concluding that

Robles did not meet his burden of demonstrating that “it is more likely than not” that

he will be persecuted upon being returned to Ecuador. Tan, 446 F.3d at 1375.

Regarding his request for CAT relief, Robles similarly failed to establish that he

would “more likely than not” be tortured in Ecuador. Al Najjar, 257 F.3d at 1303.

      PETITION DENIED.




                                          6